In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-18-00419-CV


                         IN THE INTEREST OF A.C.P., A CHILD

                           On Appeal from the 181st District Court
                                    Randall County, Texas
                Trial Court No. 55,059-B, Honorable John B. Board, Presiding

                                       March 1, 2019

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant James Parkhill filed a notice of appeal from the trial court’s order in a suit

affecting the parent-child relationship. Parkhill’s brief was due on January 28, 2019, but

was not filed. By letter dated February 6, 2019, this court notified Parkhill that the appeal

would be dismissed for want of prosecution if his brief was not received by February 19.

To date, we have not received a brief or a motion to extend the deadline for filing same.

       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                                 Per Curiam